Citation Nr: 1537046	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-48 263	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 31, 2014, and in excess of 10 percent thereafter for multi-level degenerative disc disease of the lumbar spine with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia.

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

4.  Entitlement to an initial compensable rating for non-specific dermatitis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in New Orleans, Louisiana, currently holds jurisdiction over the case.

In accordance with his request, the Veteran was scheduled for a Board video-conference hearing in August 2015 before the undersigned Veterans Law Judge.  However, such hearing was cancelled in light of the Veteran's withdrawal of his appeal.  38 C.F.R. §§ 20.702(e). 20.704(e) (2015).


FINDING OF FACT

On August 26, 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal of all issues.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial compensable rating prior to January 31, 2014, and in excess of 10 percent thereafter for multi-level degenerative disc disease of the lumbar spine with degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial rating in excess of 10 percent for GERD and hiatal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial compensable rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial compensable rating for non-specific dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On August 26, 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal of all issues.  Currently, the only issues on appeal are entitlement to higher initial ratings for multi-level degenerative disc disease of the lumbar spine with degenerative joint disease, GERD and hiatal hernia, bilateral plantar fasciitis, and non-specific dermatitis.   Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


